Exhibit SECURED PROMISSORY NOTE APPLIED SOLAR, INC. Date:May18, 2009 U.S. $698,000 FOR VALUE RECEIVED, in cash and other consideration, Applied Solar, Inc., a Nevada corporation (“Borrower”), hereby promises to pay to The Quercus Trust, or its registered assigns (“Lender”), the sum of Six Hundred Ninety Eight Thousand ($698,000) (the “Loan”). (1)PAYMENTS OF PRINCIPAL.On the Maturity Date, unless an Event of Default shall have sooner occurred, Borrower shall pay to Lender, in cash, all outstanding principal under this Secured Promissory Note (this “Note”).The “MaturityDate” shall be June15, 2009.Borrower may prepay all or any portion of the amounts owing under this Note at any time without fee, charge or premium. (2)INTEREST.This Note shall bear interest at the rate of 10% per annum payable , in cash, on the Maturity Date. (3)SECURITY.Borrower’s performance of the obligations and covenants of this Note, including but not limited to repayment, shall be secured by the lien and security interest in the Collateral, as set forth in that certainLoan and Security Agreement between Lender and Borrower executed on even date herewith, describing all of the assets of Borrower, wherever located, subject only to existing perfected liens and encumbrances. (4)EVENT OF DEFAULT. (a)Event of Default.Each of the following events shall constitute an “Event of Default” hereunder: (i)Borrower's failure to pay to the Lender any amount when and as due under this Note; or (ii)any Event of Default (as defined in the Loan and Security Agreement) under the Loan and Security Agreement including but not limited to the filing of any case or proceeding under any bankruptcy law or similar provision of state law, or any effort by Borrower to impose a lien senior to that of Lender in any Collateral held by Lender. (b)Acceleration.Upon the occurrence of an Event of Default under this Note, Lender shall have, at its option, the right, without further notice or demand, which Borrower hereby expressly waives, to declare the unpaid principal and interest immediately due and payable and to exercise any other rights and remedies that Lender may have.Lender’s failure to accelerate the payment of this Note upon the occurrence of one or more events of default shall not constitute a waiver of Lender’s right to exercise such options at any subsequent time with respect to the same or any other event of default.Lender’s acceptance of any payment under this Note which is less than payment in full of all amounts then due and payable shall not constitute a waiver by Lender of any right to declare a default hereunder or to pursue any remedy available under this Note, at law or in equity, or under any other agreement, instrument or document entered into by and between Borrower and Lender. 1 (5)LOST, STOLEN OR
